DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20 the prior art does not teach or reasonably suggest an adjustment mechanism for a timepiece display mechanism comprising at least one planetary wheel meshing with said first control wheel and mounted pivotally and off-centre with respect to a planetary wheel holder friction-mounted, either inside a cavity of a frame of said adjustment mechanism, or by internal friction on a shoulder of said frame, said differential gear train mechanism being arranged to multiply by a particular factor the rotation between one of the inputs and the output of said differential mechanism when the other input is stationary, and wherein said planetary wheel holder includes manipulating means arranged to allow a watch technician to release said planetary wheel and change the angular position of said planetary wheel, which determines the position of said first control wheel for the correct indexing thereof with respect to at least one other display member of said display mechanism in combination with the remaining limitations of the claims.
In particular, the prior art does not teach or reasonably disclose without impermissible hindsight a manipulating means and its interaction with the other components of the adjusting mechanism as claimed. These features are described by element 7 in the applicant’s specification, see e.g., Fig. 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844